          Case 1:19-cv-00631-JD Document 13 Filed 08/23/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


 PATRIOT INSURANCE COMPANY as
 subrogee of Governor’s Inn, Inc.
        Plaintiff

 v.                                           Civil Action Number: 1:19-cv-00631-AJ

 BROAN-NUTONE LLC, NUTONE, INC.,
 and NORTEK, INC.
       Defendants.


                                    DISCLOSURE STATEMENT
                                        LOCAL RULE 7.1.1


       The filing party, a limited liability company (LLC), identifies the following parent

corporation and any publicly held corporation that owns a 10% or more membership or stock

interest in the LLC: Nortek, Inc.


                                                 Respectfully submitted,

                                                 BROAN-NUTONE LLC,
                                                 By its attorneys,

                                                 /s/ Andrew D. Black
                                                 Andrew D. Black (NH Bar No. 268565)
                                                 Pauline A. Jauquet (NH Bar No. 269523)
                                                 Smith Duggan Buell & Rufo LLP
                                                 55 Old Bedford Road
                                                 Lincoln, MA 01773
                                                 (617) 228-4400
                                                 Andrew.Black@SmithDuggan.com
                                                 Polly.Jauquet@SmithDuggan.com
Dated: August 23, 2019
           Case 1:19-cv-00631-JD Document 13 Filed 08/23/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE


        I hereby certify that, on this 23rd day of August 2019, I electronically filed the foregoing
document through the CM/ECF system, which will send notification to the registered
participants as identified on the Notice of Electronic Filing, and, on this day, I will cause a copy
to be mailed to each of those indicated as non-registered participants.


                                                      /s/ Andrew D. Black
                                                      Andrew D. Black (NH Bar No. 268565)




                                                 2
